     Case 4:11-cr-01161-RCC-LAB Document 106 Filed 03/12/20 Page 1 of 2


     JON M. SANDS
 1   Federal Public Defender
     WALTER I. GONÇALVES, JR.
 2   Assistant Federal Public Defender
     State Bar No. 023659
 3   407 W. Congress St., Suite 501
     Tucson, AZ 85701
 4   Telephone: (520) 879-7500
     walter_goncalves@fd.org
 5   Attorney for Defendant

 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                           CR11-1161-TUC-RCC (LAB)
 9
                    Plaintiff,                            MOTION TO CONTINUE
10                                                            DISPOSITION
            vs.
11
     Jason Joseph Wilson,                                        (First Request)
12
                    Defendant.
13
14          Defendant Jason Joseph Wilson, by and through counsel undersigned, hereby

15   requests a 45-day continuance of the Final Disposition currently scheduled for 9:10 a.m.,
16
     March 16, 2020, before the Honorable Raner C Collins. Counsel is needs more time to
17
18   prepare for the dispositon.

19          Assistant United States Attorney Anna R Wright, has been contacted and does not
20
     object to this request.
21
                   RESPECTFULLY SUBMITTED this 12th day of March, 2020.
22
23                                            JON M. SANDS
                                              Federal Public Defender
24
                                              /s/ Walter I. Gonçalves, Jr.
25                                            WALTER I. GONCALVES, JR.
26                                            Assistant Federal Public Defender

27
28
     Case 4:11-cr-01161-RCC-LAB Document 106 Filed 03/12/20 Page 2 of 2


     Copy of the foregoing has been provided
 1   by electronic transmittal via the CM/ECF System:
 2
     Anna R Wright
 3   Assistant United States Attorney
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               2
